Order entered September 3, 2015




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-15-00834-CV

                              JOHN BRIGGS, Appellant

                                          V.

  WASHINGTON FEDERAL F/K/A WASHINGTON FEDERAL SAVINGS, Appellee

                   On Appeal from the 162nd Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-14-08367

                                       ORDER
                       Before Justices Francis, Myers and Schenck

      Before the Court is appellant’s Emergency Motion for Reconsideration for Oral

Argument. We DENY the motion.


                                                 /s/   MOLLY FRANCIS
                                                       JUSTICE